EXHIBIT 10.32

 

SECOND AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE

 

THIS SECOND AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF REAL ESTATE AND
JOINT ESCROW INSTRUCTIONS (“Amendment”) is made as of February 22, 2011, by and
among Citibank N.A., a national banking association (“Seller”) and PC
Mall, Inc., a Delaware corporation (“Buyer”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings set forth in the
“Agreement” described below.

 

Recitals

 

A.            Seller and Buyer, previously entered into that certain Agreement
for Purchase and Sale of Real Estate and Joint Escrow Instructions, dated
January 7, 2011 (as amended by that certain First Amendment dated February 7,
2011 , the “Agreement”). Pursuant to the Agreement, Seller agreed to sell to
Buyer and Buyer agreed to purchase from Seller certain real property and
improvements commonly known as 1940 E. Mariposa Avenue, EI Segundo, California.

 

B.             The parties wish to extend the Closing Date and certain
contingency dates and provide for a partial release of the Deposit as provided
below. Terms not otherwise defined shall have the meaning given to them in the
Agreement (as modified hereby).

 

Agreement

 

NOW, THEREFORE, for a good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Buyer and Seller hereby agree as
follows:

 

1.             Extension of Closing Date. The definition of “Close of Escrow” or
“Closing” is hereby amended and restated in its entirety to ““Close of Escrow”
or “Closing” shall mean the closing of the Escrow contemplated by this Agreement
which shall be the date no later than March 25. 2011 .”

 

2.             Extension of Financing and Board Approval Contingencies. In
Sections 5.1.7 and 5.1.8, the date of “February 23, 2011” is hereby extended to
“March 10, 2011 “.

 

3.             Release of Deposit. In consideration of the extension of time to
approve the transaction and obtain financing and to effectuate the Closing,
Buyer hereby agrees to the unconditional release of $100,000 of the Deposit (the
“Released Deposit Money”) on February 23, 2011 . Buyer agrees that
notwithstanding anything in the Agreement to the contrary, the Released Deposit
Money shall be non-refundable and immediately released to Seller. Buyer further
agrees that, as of 4:01 p.m. C.S.T. on March 10, 2011 , if Buyer has not
terminated the Agreement pursuant to the terms of either Sections 5.1.7 or 5.1.8
of the Agreement, the remaining $400,000 of the Deposit will be immediately
released to Seller, which amount shall be non-refundable as provided for in the
Agreement. Buyer and Seller agree that the Deposit (including that portion
constituting the Released Deposit Money) shall be applied to the “Purchase
Price” at the Closing in accordance with the Purchase Agreement if Buyer
purchases the Property as provided for in the Agreement.

 

4.             No Other Changes. Except as modified by this Amendment, the
Agreement is and shall remain unmodified and in full force and effect.

 

--------------------------------------------------------------------------------


 

5.             Counterparts; Facsimile Signatures. This Amendment may be
executed in any number of counterparts, and each such counterpart will for all
purposes be deemed an original, and all such counterparts shall constitute one
and the same instrument. Facsimile signatures shall be accepted as original
signatures.

 

[Signatures on following page(s)]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

 

SELLER:

 

 

 

 

Citibank, N.A.,

 

a national banking association

 

 

 

 

By:

/s/Kathryn Covert

 

Name:

Kathryn Covert

 

Title:

Vice President

 

 

 

 

BUYER:

 

 

 

 

PC Mall, Inc.,

 

a Delaware corporation

 

 

 

 

By:

/s/Brandon LaVerne

 

Name:

Brandon LaVerne

 

Its:

CFO

 

The changes to the escrow instructions set forth above are hereby acknowledged
and accepted by:

 

 

ESCROW AGENT:

 

 

 

 

Fidelity National Title Company

 

 

 

 

By:

/s/Natalie Priestley

 

Print Name:

Natalie Priestley

 

--------------------------------------------------------------------------------

 